Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

HECTOR NATAL,
Petitioner, Civil No. 3:18cv1572 (JBA)
v.

UNITED STATES OF AMERICA,
Respondent. April 17, 2020

 

RULING ON MOTION FOR RELIEF UNDER 28 U.S.C. § 2255

Petitioner Hector Natal moves pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct
his current sentence of imprisonment. ([Doc. # 1].) The Government opposes Petitioner’s Motion.
For the reasons set forth below, Petitioner’s Motion is denied.

I. Background

In 2013, Petitioner Hector Natal was jointly tried with his co-defendant, Hector Morales,
on charges of arson resulting in death, attempted arson, conspiracy to distribute controlled
substances, witness tampering, and conspiracy to tamper with witnesses. On April 18, 2013, a jury
found Petitioner guilty on all counts against him. (See United States v. Natal, 3:12-cr-00164-JBA,
ECF No. 189, at 6 (D. Conn. Apr. 18, 2013).)' Petitioner then moved for a new trial pursuant to
Fed. R. Crim. P. 33, which the Court denied. (See id., ECF No. 257 (Aug. 7, 2014).) The Court
ultimately sentenced Petitioner to life imprisonment on the arson counts and 240 months on the

remaining charges to run concurrently with a 40-year term of imprisonment on the conviction

 

' The jury also found his co-defendant Mr. Morales guilty of counts of conspiracy to
distribute controlled substances, accessory after the fact to arson, witness tampering, conspiracy to
tamper with witnesses, and the destruction and concealment of evidence.

1
Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 2 of 7

resulting from Defendant’s guilty plea to a cocaine possession charge. (See id., ECF No. 305 (Apr.
2, 2015).)

Petitioner appealed his conviction. (See id., ECF No. 306 (Apr. 3, 2015).) He “raise[d]
numerous claims, including allegations that [his] Confrontation Clause rights were violated at
trial, that there was a prejudicial variance between the indictment and the proof at trial, that the
district court erroneously admitted lay opinion testimony concerning the operation of cell phone
towers, ... [and] that [his] sentence was imposed in contravention of the Eighth Amendment.”
United States v. Natal, 849 F.3d 530, 533 (2d Cir.), cert. denied, 138 S. Ct. 276 (2017). The Second
Circuit rejected these claims and upheld all counts of Defendant’s conviction. Id. at 533-34.

On September 17, 2018, Petitioner timely filed a motion under 28 U.S.C. § 2255.

II. Legal Standard

A prisoner in federal custody may move to vacate, set aside, or correct his sentence only
“upon the ground that the sentence was imposed in violation of the Constitution or laws of the
United States, or that the court was without jurisdiction to impose such sentence, or that the
sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral
attack.” 28 U.S.C. § 2255(a). “Because collateral challenges are in tension with society’s strong
interest in the finality of criminal convictions, the courts have established rules that make it more
difficult for a defendant to upset a conviction by collateral, as opposed to direct, attack.” Yick Man
Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010) (citation and quotation marks omitted). To
prevail on a § 2255 motion, a petitioner must demonstrate either the existence of a “constitutional
error... or an error of law or fact that constitutes a fundamental defect which inherently results
in a complete miscarriage of justice.” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (citations

and quotation marks omitted).
Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 3 of 7

In ruling on a § 2255 petition, a district court is required to hold a hearing “[u|nless the
motion and the files and records of the case conclusively show that the prisoner is entitled to no
relief.” 28 U.S.C. § 2255(b); see also Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013)
(“[28 U.S.C. § 2255(b)] does not imply that there must be a hearing where the allegations are vague,
conclusory, or palpably incredible.” (internal quotation marks omitted)). To justify a hearing, the
petition “must set forth specific facts supported by competent evidence, raising detailed and
controverted issues of fact that, if proved at a hearing, would entitle [the petitioner] to relief.”
Gonzalez, 722 F.3d at 131.

III. Discussion

Petitioner presents four grounds for relief in his § 2255 Motion, and he represents that he
failed to raise these issues on his appeal from the judgment of conviction because his counsel was
ineffective.” On Ground One, he contends that the Court had a duty to sever his trial from that of
his co-defendant under United States v. Rittweger, 524 F.3d 171, 179 (2d Cir. 2008), and Schaffer v.
United States, 362 U.S. 511, 516 (1960), and that he was prejudiced by his co-defendant’s grand
jury testimony and by the “impeachable testimony of [Jessica] Feliciano.” (Pet.’s § 2255 Motion at
5.) At Ground Two, he asserts that his trial was constitutionally defective because the prosecution
relied on the “impeachable testimony of Gabri[e]] Vega,” who “was given money, housing, and
reduced charges” for his testimony at Petitioner’s trial. (Id. at 6.) On Ground Three, Petitioner

contends that his trial was defective because the Court failed to order a “voice analysis” of an

 

* At the outset, the Court notes that Petitioner’s Motion is spare. Petitioner did not attach
a memorandum or letter elaborating on the factual or legal grounds justifying relief. Petitioner did,
on May 13, 2019, indicate his intent to respond to the Government’s Opposition by moving for an
extension of time to reply. ([Doc. # 6].) The Court granted that motion, extending the time to file
a reply to June 17, 2019. ([Doc. # 7].) No reply was submitted.

3
Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 4 of 7

incriminating recorded conversation that, he asserts, would have proven that he was not the
speaker. (See id. at 7-8.) On Ground Four, Petitioner claims that the Court failed to instruct the
jury that his co-defendant’s grand jury testimony was unrelated to his case. (See id. at 8) As relief,
Petitioner asks the Court to conduct an evidentiary hearing and to “vacate the judgment and
conviction and order a new trial.” (Id. at 13.)

The Government opposes Petitioner’s § 2255 Motion, contending that all four grounds are
procedurally barred. The Government contends that “Ground One - which concerns the issue of
separate trials - was considered and rejected two times by this court,” and that these rulings were
challenged on appeal and upheld. (Gov't Opp. to § 2255 Petition [Doc. #5] at 9.) The Government
argues that Grounds Two, Three, and Four are also “procedurally defaulted because they were not
raised on appeal or in any post-conviction proceeding,” (id. at 10), and that Petitioner has failed
to overcome this procedural default of Grounds Two, Three, and Four because, “[t]o the extent the
petitioner is alleging ineffective assistance of [appellate] counsel, . . . his claims are entirely
conclusory and devoid of any detail,” (id. at 1). The Government also asserts that Petitioner’s
claims fail on the merits. As to Grounds One and Four, the Government argues that Defendant
would not “have been able to preclude the admission of his co-defendant’s grand jury testimony,”
nor “would [he] have been permitted to cross-examine Ms. Feliciano” about her alleged bias
against his co-defendant. (Id. at 12; see also id. at 30.) As to Ground Two, the Government notes
that Petitioner’s two trial attorneys in fact had the opportunity to impeach Mr. Vega and
“effectively, thoroughly and professionally cross-examined” him before the jury. (Id. at 26.) Finally,
as to Ground Three, the Government notes that “courts have been reluctant to admit
spectrographic evidence” like voice analysis because of “strong doubts as to its reliability,” and

thus, “[g]iven the frailty, and likely inadmissibility, of the ‘proffered’ expert testimony, it would

4
Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 5 of 7

have been an entirely reasonable tactical decision for trial counsel to choose instead to vigorously
attack the credibility of the government’s cooperating witnesses.” (Id. at 28, 30.)

As codified at 28 U.S.C. § 2255(a), a prisoner may seek collateral review of a federal
conviction “imposed in violation of the Constitution or laws of the United States.” However, “[i]n
the case of [such] a collateral challenge based on constitutional claims, two separate rules regarding
claim preclusion based on a prior adjudication apply.” Yick Man Mui, 614 F.3d at 53.

The first of these rules is “the so-called mandate rule,” which bars a petitioner from “re-
litigat[ing] . . . issues already decided on direct appeal.” Id. at 53. This rule “prevents re-litigation
in the district court not only of matters expressly decided by the appellate court, but also precludes
re-litigation of issues impliedly resolved by the appellate court’s mandate.” Id.

This rule bars the challenge regarding trial severance presented at Ground One, as
Petitioner has already made this argument to the Second Circuit. Although Petitioner asserts that
this “[i]ssue was glossed over by ineffective counsel,” (Pet.’s § 2255 Motion at 5), his appellate brief
contended that this Court “could - indeed, should — have severed the trials if permitting Mr. Natal
to pursue an important line of cross-examination risked prejudice to Morales.” (Ex. 1 (Br. for
Defendant-Appellant Hector Natal) to Gov’t Opp. [Doc. # 5-1] at 39.) To support this contention,
he relied on the same cases— United States v. Rittweger, 524 F.3d 171 (2d Cir. 2008), and Schaffer
v. United States, 362 U.S. 511, 516 (1960)—that he now offers in his § 2255 motion. (See id. at 40.)
The Second Circuit summarily rejected this severance argument as being “without merit.” Natal,
849 F.3d at 540. As such, Petitioner’s argument at Ground One is procedurally defaulted.

“A second rule that applies in the Section 2255 context prevents claims that could have been
brought on direct appeal from being raised on collateral review absent cause and prejudice.” Yick

Man Mui, 614 F.3d at 54 (emphasis added); see also Campino v. United States, 968 F.2d 187, 190

5
Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 6 of 7

(2d Cir. 1992) (“[Flailure to raise a claim on direct appeal is itself a default of normal appellate
procedure, which a defendant can overcome only by showing cause and prejudice.”). One way a
petitioner may show cause and prejudice is by establishing that he received ineffective assistance
of counsel. See Strickland v. Washington, 466 U.S. 668, 686 (1984). A petitioner asserting a claim
of ineffective assistance of counsel must (1) “show that counsel’s representation fell below an
objective standard of reasonableness;” and (2) demonstrate that “any deficiencies in counsel's
performance [were] prejudicial to the defense.” Id. at 688, 692. A court assessing such a claim “must
be highly deferential” to counsel, must make “every effort . . . to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
conduct from counsel’s perspective at the time.” Id. at 689. When a petitioner’s “Strickland claim
[is] based on counsel's failure to press an argument on appeal, ... the Supreme Court has cautioned
that these claims are difficult precisely because ‘appellate counsel . . . need not (and should not)
raise every nonfrivolous claim, but rather may select from among them in order to maximize the
likelihood of success on appeal.” Chrysler v. Guiney, 806 F.3d 104, 123 (2d Cir. 2015) (quoting
Smith v. Robbins, 528 U.S. 259, 288 (2000)).

Here, Petitioner asserts that ineffective assistance of his appellate counsel prevented him
from raising Grounds Two, Three, and Four on direct appeal to the Second Circuit. However,
Petitioner has not elaborated on these claims except to say that “Petitioner was not part of the
appeal process and counsel failed to raise the issue.” (See Pet.’s § 2255 Motion at 7, 9, 10.) Such a
bare and conclusory statement is not sufficient to overcome the “strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at
689. Indeed, the Supreme Court has “emphasized the importance of winnowing out weaker

arguments on appeal and focusing on one central issue if possible, or at most on a few key issues,”

6
Case 3:18-cv-01572-JBA Document 8 Filed 04/17/20 Page 7 of 7

Jones v. Barnes, 463 U.S. 745, 746 (1983), and here, an examination of the rigorous sixty-page
appellate brief shows that his counsel pursued claims that he believed to have a likelihood of
success. Without more elaboration from Petitioner, the Court lacks any basis to conclude that the
omissions of Ground Two, Three, and Four were the result of ineffectiveness rather than strategy.
Moreover, in addition to failing to allege cause, Petitioner has failed to allege prejudice, as he has
not explained how the outcome of the proceedings would have been different were it not for these
asserted errors.

Although a district court must construe a pro se habeas petitioner’s claims liberally, see
Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006), the petitioner still retains “the burden of proving
that his constitutional rights were violated,” see Whitaker v. Meachum, 123 F.3d 714, 716 (2d Cir.
1997), and “of demonstrating “good cause’ for his failure to exhaust previously any unexhausted
claims,” Perkins v. LaValley, 2012 WL 1948773, at *1 (S.D.N.Y. May 30, 2012) (citing Rhines v.
Weber, 544 U.S. 269, 279 (2005)). Petitioner has not carried his burden here. As such, Petitioner’s
four claims are procedurally defaulted, and the Court need not address the merits of these claims,
nor conduct a § 2255(b) hearing on these issues.

IV. Conclusion

Accordingly, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence [Doc. # 1] is

DENIED.

IT IS SO ORDERED.

[s/
Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 17th day of April, 2020.
